DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments filed 18 May 2022, with respect to the restriction requirement of claims 1 – 20 have been fully considered and are persuasive.  The restriction of the claims has been withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 12 are allowed because the prior art of record fails to teach or suggest alone or in combination transmit the number of cycles to the host device to be used as a cycle adjust of the data strobe in an internal write leveling process, as required by independent claim 1, in combination with the other claimed limitations (emphasis added).  US Patent No. 9,305,622 teaches performing data strobe skew adjustments by sending information from the memory to the memory controller for use in delay adjustments, but does not teach that the information is the number of cycles used to propagate the feedback clock through an emulation loop, as required by independent claim 1.  US Patent No. 7,961,533 teaches performing a write leveling process in which command capture error information is sent to the memory controller in order to adjust signal timing, but does not teach that the information is the number of cycles used to propagate the feedback clock through an emulation loop, as required by independent claim 1.  US Patent No. 6,762,974 teaches a signal calibration process in which a number of cycles used to propagate a feedback clock through an emulation loop is calculated, but does not then teach sending that number back to the host to be used as a cycle adjust of the data strobe in internal write leveling, as required by independent claim 1.
Claims 2 – 12 are also allowed because of their dependence, either directly or indirectly, upon allowed independent claim 1.

Claims 13 – 17 are allowed because the prior art of record fails to teach or suggest alone or in combination receiving a write loop delay from write delay lock loop circuitry of the memory device indicating a number of cycles of internal delay of a feedback clock through an emulation loop of the write delay lock loop circuitry, as required by independent claim 13, in combination with the other claimed limitations (emphasis added).  US Patent No. 9,305,622 teaches performing data strobe skew adjustments by sending information from the memory to the memory controller for use in signal delay adjustments, but does not teach that the information is the number of cycles of internal delay of the feedback clock through an emulation loop of the write delay lock loop circuitry, as required by independent claim 13.  US Patent No. 7,961,533 teaches performing a write leveling process in which command capture error information is sent to the memory controller in order to adjust signal timing, but does not teach that the information is the number of cycles of internal delay of the feedback clock through an emulation loop of the write delay lock loop circuitry, as required by independent claim 13.  US Patent No. 6,762,974 teaches a signal calibration process in which a number of cycles used to propagate a feedback clock through an emulation loop is calculated, but does not then teach the host receiving that number from the memory device for setting cycle adjustments for the data strobe, as required by independent claim 13.
Claims 14 – 17 are also allowed because of their dependence, either directly or indirectly, upon allowed independent claim 12.



Claims 18 – 20 are allowed because the prior art of record fails to teach or suggest alone or in combination transmitting the loop delay to the host device to adjust the data strobe, as required by independent claim 18, in combination with the other claimed limitations (emphasis added).  US Patent No. 9,305,622 teaches performing data strobe skew adjustments by sending information from the memory to the memory controller for use in delay adjustments, but does not teach that the information is the number of cycles for the clock to propagate through a delay loop that emulates a clock path for the clock, as required by independent claim 18.  US Patent No. 7,961,533 teaches performing a write leveling process in which command capture error information is sent to the memory controller in order to adjust signal timing, but does not teach that the information is the number of cycles for the clock to propagate through a delay loop that emulates a clock path for the clock, as required by independent claim 18.  US Patent No. 6,762,974 teaches a signal calibration process in which a number of cycles used to propagate a feedback clock through an emulation loop is calculated, but does not then teach sending that number back to the host device to adjust the data strobe, as required by independent claim 18.
Claims 19 and 20 are also allowed because of their dependence upon allowed independent claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181                 

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181